DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  both claims recite “are in direct contact with each other via the second electrode contact portion”.  It is not clear how two things can be in direct contact with each other by means of (via) a region of the device.  The examiner believes that the limitations should read “are in direct contact with each other in the second electrode contact portion”.    Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 17, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20180045983) in view of HANARI (US 20160211480).
Regarding claim 1, KIM discloses a light-emitting device, comprising: 
a display unit (the device shown in fig 1) including: 
a light-emitting portion (display area 510 containing light emitting pixels 514, see fig 1, para 50-51) in which a plurality of light-emitting pixels (the pixels 514 can be OLEDs, see para 51) are disposed; and 

a driving circuit (drivers 300 and 400, see fig 1, para 45-48) configured to drive the plurality of light-emitting pixels; and 
a plurality of driving lines (lines S1 to SN, see fig 1, para 45) that each extend across the display unit in a first direction (the lines S1 to SN extend in the horizontal direction, see fig 1) and that are coupled to the driving circuit (S1 to SN are connected to 300, see fig 1) wherein:
wherein an outline of the light-emitting portion is circular (display area 510 can be circular, see fig 1, para 42); and
a number of light-emitting pixels corresponding to a first driving line of the plurality of driving lines (S1 in line 532 has I pixels connected to it, see fig 1, para 53) differs from a number of light-emitting pixels corresponding to a second driving line of the plurality of driving lines (SN/2+1 in line 534 has M pixels on it, which is larger than I, see fig 1, para 53).
KIM fails to explicitly disclose a device wherein an outline of the display unit is a rectangle;
each of the plurality of light-emitting pixels includes: 
a first electrode; 
a second electrode; and 
a light-emitting functional layer disposed between the first electrode and the second electrode; 
the second electrode is a common electrode disposed over the light-emitting portion and the non-light-emitting portion;
 the non-light-emitting portion includes a second electrode contact portion disposed along the outline of the light-emitting portion;
 the second electrode contact portion includes an electrode disposed in the same layer as the first electrode; and

HANARI discloses a device wherein an outline of the display unit is a rectangle (the device 100 can be rectangular, see fig 2);
each of the plurality of light-emitting pixels includes: 
a first electrode (lower electrode 142, see fig 3, para  24); 
a second electrode (common pixel electrode 128, see fig 3, para 25); and 
a light-emitting functional layer (light emitting layer 130, see fig 3, para 25) disposed between the first electrode and the second electrode; 
the second electrode is a common electrode disposed over the light-emitting portion and the non-light-emitting portion (128 extends continuously from the LED regions with 130 to and past the sealing region 120, see fig 3);
 the non-light-emitting portion includes a second electrode contact portion (portion of device including 118 where it contacts 128, see fig 3) disposed along the outline of the light-emitting portion (the sealing region 120 and surrounding regions extends around display region 130, see fig 2-3);
 the second electrode contact portion includes an electrode (fig 3, 118, para 36) disposed in the same layer as the first electrode (118 is below 128 and above 129, the same as 142, see fig 3); and
 the electrode of the second electrode contact portion and the second electrode are in direct contact with each other via the second electrode contact portion (128 is in direct contact with 118 in the region to the right of 120, see fig 3).
KIM and HANARI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the LED layer structure of HANARI because they are from the same field of endeavor.

Regarding claim 3, KIM and HANARI disclose The light-emitting device according to claim 1.
KIM fails to explicitly disclose a device, wherein a distance between the second electrode contact portion and a center of the light-emitting portion is constant in the display unit.
HANARI discloses a device, wherein a distance between the second electrode contact portion and a center of the light-emitting portion is constant in the display unit (the distance between second contact portion 118 and a center of the display region 130 is fixed, see fig 2).
KIM and HANARI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the LED layer structure of HANARI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the LED layer structure of HANARI in order to reduce the space between the display region and the cathode contact (see HANAR para 37). 
Regarding claim 8, KIM and HANARI disclose the light-emitting device according to claim 1.
KIM fails to explicitly disclose a device, comprising: 
a sealing film disposed on the display unit and covering at least the light- emitting portion and the second electrode contact portion; and 
a color filter disposed, on the sealing film, corresponding to at least one of the plurality of light-emitting pixels.
HANARI discloses a device, comprising: 
a sealing film (fig 3, 138, para 44) disposed on the display unit and covering at least the light- emitting portion and the second electrode contact portion; and 

KIM and HANARI are analogous art because they both are directed towards LED display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the LED layer structure of HANARI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the LED layer structure of HANARI in order to reduce the space between the display region and the cathode contact (see HANAR para 37). 
Regarding claim 17, KIM and HANARI disclose the light-emitting device according to claim 1.
KIM further discloses a device an electronic apparatus (the device can be an electronic device, see para 73) comprising: the light-emitting device according to claim 1.
Regarding claim 19, KIM and HANARI disclose the light-emitting device according to claim 1.
KIM further discloses a device, wherein the second driving line is disposed more centrally on the display unit than the first driving line (SN/2+1 is closer to the center of 510 than is S1, see fig 1), and 
the number of light-emitting pixels corresponding to the second driving line is larger than the number of light-emitting pixels corresponding to the first driving line (S1 in line 532 has I pixels connected to it, see fig 1, para 53 and SN/2+1 in line 534 has M pixels on it, which is larger than I, see fig 1, para 53).
Regarding claim 25, KIM and HANARI disclose the light-emitting device according to claim 1.
KIM further discloses a device, wherein each of the plurality of driving lines extends an entire length of the display unit in the first direction (the lines S1 to SN extend from one side of 500 to the other, see fig 1).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20180045983) and HANARI (US 20160211480) in view of NAKANISHI (US 20040041758).
claim 5, KIM and HANARI disclose the light-emitting device according to claim 1.
KIM fails to explicitly disclose a device, wherein
 the light-emitting functional layer is formed over the light-emitting portion and the non-light-emitting portion, and 
an outer edge of the light-emitting functional layer is located between the second electrode contact portion and an outer edge of the light-emitting portion.
NAKANISHI discloses a device, wherein
 the light-emitting functional layer is formed over the light-emitting portion and the non-light-emitting portion (a dummy portion 210 of the light emitting layer 110 is formed in non-light emitting dummy region 5, see fig 3-4, 210, para 77), and 
an outer edge of the light-emitting functional layer is located between the second electrode contact portion and an outer edge of the light-emitting portion (a line can be drawn from a part of 5 which is near 4 to 4 which passes through an outer edge of 210, see fig 3).
KIM and NAKANISHI are analogous art because they both are directed towards LED array display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the dummy portions of NAKANISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the dummy portions of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103).
Regarding claim 6, KIM and HANARI disclose the light-emitting device according to claim 1.

NAKANISHI discloses a device2, wherein the non-light-emitting portion includes a plurality of non-light-emitting dummy pixels (dummy pixel in dummy region 5 consisting of 210, 111', 212a and 12b, see fig 3-4, para 72) disposed between the second electrode contact portion and an outer edge of the light-emitting portion (a line can be drawn from a part of 5 which is near 4 to 4 which passes through an outer edge of 210, see fig 3).
KIM and NAKANISHI are analogous art because they both are directed towards LED array display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the dummy portions of NAKANISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the dummy portions of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103).
Regarding claim 7, KIM and HANARI disclose the light-emitting device according to claim 6.
KIM fails to explicitly disclose a device, wherein each of the plurality of non-light-emitting dummy pixels includes: 
a third electrode disposed on the same layer as the first electrode; 
the second electrode; and 
the light-emitting functional layer, and 
the plurality of non-light-emitting dummy pixels include an insulating film between the third electrode and the light-emitting functional layer.

NAKANISHI discloses a device light-emitting device, wherein each of the plurality of non-light-emitting dummy pixels includes: 
a third electrode disposed on the same layer as the first electrode (dummy pixels include 111' which is a portion of the first electrode layer, see figs 3-4, para 71); 
the second electrode (the dummy pixels include a portion of cathode 12b, see fig 3-4, para 42); and 
the light-emitting functional layer (210 is a portion of the light emitting layer 110, see fig 3-4, para 77), and 
the plurality of non-light-emitting dummy pixels include an insulating film between the third electrode and the light-emitting functional layer (the dummy inorganic layer 212a is located between 111' and 210, see fig 3-4, para 77).
KIM and NAKANISHI are analogous art because they both are directed towards LED array display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the dummy portions of NAKANISHI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the dummy portions of NAKANISHI in order so that steady image signals can be transmitted, thereby reducing or preventing erroneous image display, such as low contrast (see NAKANISHI para 103).
Claims 20-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20180045983) in view of IWATSU (US 20160291376) and HANARI (US 20160211480).
Regarding claim 20, KIM and discloses a light-emitting device, comprising: 
a plurality of light-emitting pixels (the pixels 514 can be OLEDs, see para 51); and

a first scanning line (scanning line S1 in line 532, see fig 1, para 53) extending along a first direction (the horizontal direction in fig 1); and 
a second scanning line (middle scanning line SN/2+1 in line 534 see fig 1, para 53) that extends along the first direction (SN/2+1 extends in the horizontal direction, see fig 1) and that is a same length as the first scanning line (S1 and SN/2+1 both have a same length, see fig 1), wherein:
a number of light-emitting pixels of the plurality of light-emitting pixels corresponding to the first scanning line (S1 in line 532 has I pixels connected to it, see fig 1, para 53) differs from a number of light-emitting pixels of the plurality of light-emitting pixels corresponding to the second scanning line (SN/2+1 in line 534 has M pixels on it, which is larger than I, see fig 1, para 53).
KIM fails to explicitly disclose a device wherein the first scanning line and the second scanning line are connected to gates of transistors of the corresponding light-emitting pixels;
each of the plurality of light-emitting pixels includes: 
a first electrode; 
a second electrode; and 
a light-emitting functional layer disposed between the first electrode and the second electrode; 
the second electrode is a common electrode disposed over the light-emitting portion and the non-light-emitting portion;
 the non-light-emitting portion includes a second electrode contact portion disposed along the outline of the light-emitting portion;
 the second electrode contact portion includes an electrode disposed in the same layer as the first electrode; and
 the electrode of the second electrode contact portion and the second electrode are in direct contact with each other via the second electrode contact portion.

HANARI discloses a device wherein each of the plurality of light-emitting pixels includes: 
a first electrode (lower electrode 142, see fig 3, para 24); 
a second electrode (common pixel electrode 128, see fig 3, para 25); and 
a light-emitting functional layer (light emitting layer 130, see fig 3, para 25) disposed between the first electrode and the second electrode; 
the second electrode is a common electrode disposed over the light-emitting portion and the non-light-emitting portion (128 extends continuously from the LED regions with 130 to and past the sealing region 120, see fig 3);
 the non-light-emitting portion includes a second electrode contact portion (portion of device including 118 where it contacts 128, see fig 3) disposed along the outline of the light-emitting portion (the sealing region 120 and surrounding regions extends around display region 130, see fig 2-3);
 the second electrode contact portion includes an electrode (fig 3, 118, para 36) disposed in the same layer as the first electrode (118 is below 128 and above 129, the same as 142, see fig 3); and
 the electrode of the second electrode contact portion and the second electrode are in direct contact with each other via the second electrode contact portion (128 is in direct contact with 118 in the region to the right of 120, see fig 3).
KIM, IWATSU and HANARI are analogous art because they both are directed towards LED array display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the gate connection of IWATSU and the specific LED configuration of HANARI because they are from the same field of endeavor.

Regarding claim 21, KIM, ITWATSU and HANARI disclose rhe light-emitting device according to claim 20.
KIM further discloses a device, further comprising: 
a plurality of data lines (data lines D1 to DM, see fig 1, para 49) including:
a first data line (data line D1, see fig 1, para 49) disposed along a second direction (vertical direction in fig 1) intersecting the first direction; and 
a second data line (data line DM-2, see fig 1, para 49) that is disposed along the second direction and that is a same length as the first data line (D1 and DM-2 are the same length, see fig 1), 
wherein a number of light-emitting pixels corresponding to the first data line differs from a number of light-emitting pixels corresponding to the second date line (fewer pixels 514 are connected to data line D1 than data line DM-2, see fig 1).
Regarding claim 22, KIM, ITWATSU and HANARI disclose the light-emitting device according to claim 20.
KIM further discloses a device, wherein in a plan view of a light-emitting portion in which a plurality of light-emitting pixels are disposed, the second scanning line is disposed more centrally than the first scanning line (SN/2+1 is closer to the center of the display 500 than S1, see fig 1), and 
the number of light-emitting pixels corresponding to the second scanning line is larger than the number of light-emitting pixels corresponding to the first scanning line (SN has I pixels on it, SN/2+1 has M pixels on it, and M is larger than I, see fig 1, para 53).
claim 23, KIM, ITWATSU and HANARI disclose the light-emitting device according to claim 21.
KIM further discloses a device, wherein in a plan view of a light-emitting portion in which a plurality of light-emitting pixels are disposed, the second scanning line is disposed more centrally than the first scanning line (DM-2 is closer to the center of the display 500 than is D1, see fig 1, para 53), and 
the number of light-emitting pixels corresponding to the second scanning line is larger than the number of light-emitting pixels corresponding to the first scanning line (there are more pixels 514 on DM-2 than on D1, see fig 1).
Regarding claim 24, KIM, ITWATSU and HANARI disclose the light-emitting device according to claim 23.
KIM further discloses a device, wherein in the plan view, the second data line is disposed more centrally than the first date line (SN/2+1 is closer to the center of the display 500 than S1, see fig 1), and 
the number of light-emitting pixels corresponding to the second data line is larger than the number of light-emitting pixels corresponding to the first data line (SN has I pixels on it, SN/2+1 has M pixels on it, and M is larger than I, see fig 1, para 53).
Regarding claim 26, KIM, ITWATSU and HANARI disclose the light-emitting device according to claim 20.
KIM further discloses a device, wherein each of the plurality of scanning lines extends in the first direction an entire length of a display unit in which the plurality of light-emitting pixels and the plurality of scanning lines are disposed (the scan lines S1-N extend from one side of the display 500 to the other, see fig 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONAS T BEARDSLEY/Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811